--------------------------------------------------------------------------------

Exhibit 10.1



 

AMENDMENT NO. 3 TO
 
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
ARMADA HOFFLER, L.P.
 
DESIGNATION OF 6.75% SERIES A CUMULATIVE REDEEMABLE PERPETUAL PREFERRED UNITS
 
June 17, 2019
 
This Amendment No. 3 to the First Amended and Restated Agreement of Limited
Partnership of Armada Hoffler, L.P. (this “Third Amendment”) is made as of June
17, 2019 by Armada Hoffler Properties, Inc., a Maryland corporation, as the sole
general partner (the “General Partner”) of Armada Hoffler, L.P., a Virginia
limited partnership (the “Partnership”), pursuant to the First Amended and
Restated Agreement of Limited Partnership of Armada Hoffler, L.P., dated as of
May 13, 2013, as amended by Amendment No. 1 thereto dated as of March 19, 2014
and by Amendment No. 2 thereto dated as of July 10, 2015 (as amended, the
“Partnership Agreement”). Capitalized terms used and not defined herein shall
have the meanings set forth in the Partnership Agreement.


WHEREAS, pursuant to Article XI of the Partnership Agreement, the General
Partner hereby amends the Partnership Agreement as follows in connection with
the issuance and sale of 6.75% Series A Cumulative Redeemable Perpetual
Preferred Stock, $0.01 par value per share (the “Series A Preferred Stock”), of
the General Partner and the issuance to the General Partner of units designated
as “6.75% Series A Cumulative Redeemable Perpetual Preferred Units” (the “Series
A Preferred Units”) in exchange for the contribution by the General Partner of
the net proceeds from the issuance and sale of the Series A Preferred Stock.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Partnership Agreement hereby is amended as follows:
  
1.
In accordance with Section 4.02 of the Partnership Agreement, set forth
in Exhibit A hereto are the terms and conditions of the Series A Preferred
Units, which hereby are established and which are to be issued to the General
Partner in consideration of its contribution to the Partnership of the net
proceeds from the issuance and sale of shares of Series A Preferred Stock. The
Partnership Agreement hereby is amended to incorporate Exhibit A to this Third
Amendment as Exhibit H to the Partnership Agreement.

  
2.
Section 5.01 of the Partnership hereby is amended and restated as follows:



(a) Profit. After giving effect to the special allocations set forth in Sections
5.01(c), (d), and (e) hereof and subject to Sections 5.01(f) and (g) hereof,
Profit of the Partnership for each fiscal year of the Partnership shall be
allocated to the Partners in the following order:


(1) first, to the General Partner to the extent that Losses previously allocated
to the General Partner pursuant to Section 5.01(b)(4) hereof, on a cumulative
basis, exceed Profits previously allocated to the General Partner pursuant to
this clause (1), on a cumulative basis;


(2) second, to the holders of any Partnership Units that are entitled to any
preference upon liquidation until the cumulative Profits allocated under this
clause (2) equals the cumulative Losses allocated to such Partners under Section
5.01(b)(3) hereof;


(3) third, to the holders of any Partnership Units that are entitled to any
preference in distribution in accordance with the rights of any other class of
Partnership Units until each such Partnership Unit has been allocated, on a
cumulative basis pursuant to this clause (3), Profits equal to the amount of
distributions payable that are attributable to the preference of such class of
Partnership Units whether or not paid (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made); and


(4) finally, with respect to Partnership Units that are not entitled to any
preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made).

--------------------------------------------------------------------------------

(b) Loss. After giving effect to the special allocations set forth in Section
5.01(c), (d), and (e) hereof, Loss of the Partnership for each fiscal year of
the Partnership shall be allocated to the Partners in the following order:


(1) first, to the holders of Partnership Units, in proportion to, and to the
extent that, their share of the Profits previously allocated pursuant to Section
5.01(a)(4) exceeds, on a cumulative basis, the sum of (i) distributions with
respect to such Partnership Units pursuant to Section 5.02(a) and (ii) Losses
allocated under this clause (1);


(2) second, with respect to classes of Partnership Units that are not entitled
to any preference in distribution upon liquidation, pro rata to each such class
in accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided, however, that Losses
shall not be allocated to any Partner pursuant to this Section 5.01(b)(2) to the
extent that such allocation would cause such Partner to have an Adjusted Capital
Account Deficit (or increase any existing Adjusted Capital Account Deficit)
(determined in the case of a Partner who also holds classes of Partnership Units
that are entitled to any preferences in distribution upon liquidation, by
subtracting from such Partners’ Adjusted Capital Account the amount of such
preferred distribution to be made upon liquidation) at the end of such fiscal
year (or portion thereof);


(3) third, with respect to classes of Partnership Units that are entitled to any
preference in distribution upon liquidation, in reverse order of the priorities
of each such class (and within each such class, pro rata in proportion to their
respective Percentage Interests as of the last day of the period for which such
allocation is being made); provided, however, that Losses shall not be allocated
to any Partner pursuant to this Section 5.01(b)(3) to the extent that such
allocation would cause such Partner to have an Adjusted Capital Account Deficit
(or increase any existing Adjusted Capital Account Deficit); and


(4) thereafter, to the General Partner.


(c) Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j), and (iv) if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain within the
meaning of Regulations Section 1.704-2(i)(4) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704(2)(g),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). The manner in which it is reasonably expected
that the deductions attributable to nonrecourse liabilities will be allocated
for purposes of determining a Partner’s share of the nonrecourse liabilities of
the Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
in accordance with a Partner’s Percentage Interest.


(d) Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(d).

--------------------------------------------------------------------------------

(e) Capital Account Deficits. Loss shall not be allocated to a Limited Partner
to the extent that such allocation would cause a deficit in such Partner’s
Capital Account (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner in accordance with Section 5.01(b).


(f) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Unit, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.


(g) Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Sections 5.01(a) and (b) hereof, Liquidating Gains shall first be allocated to
the LTIP Unitholders until their Economic Capital Account Balances, to the
extent attributable to their ownership of LTIP Units, are equal to (i) the Class
A Unit Economic Balance, multiplied by (ii) the number of their LTIP Units. For
this purpose, “Liquidating Gains” means net capital gains realized in connection
with the actual or hypothetical sale of all or substantially all of the assets
of the Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the value of Partnership assets under
Section 704(b) of the Code. The “Economic Capital Account Balances” of the LTIP
Unit holders will be equal to their Capital Account balances to the extent
attributable to their ownership of LTIP Units. Similarly, the “Class A Unit
Economic Balance” shall mean (i) the Capital Account balance of the General
Partner, plus the amount of the General Partner’s share of any Partner
Nonrecourse Debt Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to the General Partner’s ownership of Class A Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.01(g),
divided by (ii) the number of the General Partner’s Class A Units. Any such
allocations shall be made among the LTIP Unitholders in proportion to the
amounts required to be allocated to each under this Section 5.01(g). The parties
agree that the intent of this Section 5.01(g) is to make the Capital Account
balance associated with each LTIP Unit to be economically equivalent to the
Capital Account balance associated with the General Partner’s Class A Units (on
a per-Unit basis).


(h) Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(c), (d) or (e) hereof. All allocations of income, Profit, gain,
Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). With respect to properties acquired by the
Partnership, the General Partner shall have the authority to elect the method to
be used by the Partnership for allocating items of income, gain and expense as
required by Section 704(c) of the Code with respect to such properties, and such
election shall be binding on all Partners.


3.
Section 5.02(a) of the Partnership Agreement hereby is amended and restated as
follows:

 

(a) Subject to Sections 5.02(c), (d) and (e) hereof and to the terms of any
Partnership Unit Designation, and except with respect to distributions in
connection with a liquidation of the Partnership pursuant to Section 5.06(a),
the Partnership shall distribute cash at such times and in such amounts as are
determined by the General Partner in its sole and absolute discretion,
(i) first, to any holders of Partnership Units that are entitled to any
preference in distribution in accordance with the rights of any such class of
Partnership Units (and, within such class, pro rata in proportion to the
respective Percentage Interests on such Partnership Record Date), and
(ii) second, to all other Partners who are Partners on the Partnership Record
Date with respect to such quarter (or other distribution period) in proportion
with their respective Percentage Interests on the Partnership Record Date.
Unless otherwise expressly provided for herein, or in the terms established for
a new class or series of Partnership Units created in accordance with Article IV
hereof, no Partnership Unit shall be entitled to a distribution in preference to
any other Partnership Unit. 

--------------------------------------------------------------------------------

4.
Section 5.06(a) of the Partnership Agreement hereby is amended and restated as
follows:

 

(a) Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed (i) first, to the
holders of Partnership Units that are entitled to any preference in distribution
upon liquidation in accordance with the rights of any such class or series of
Partnership Units (and, within each such class or series, to each holder thereof
pro rata based on its Percentage Interest in such class), and (ii) second, to
all other Partners with positive Capital Accounts in accordance with their
respective positive Capital Account balances.


5.
Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect, which terms and conditions the General
Partner hereby ratifies and confirms.



6.
This Third Amendment shall be construed and enforced in accordance with and
governed by the laws of the Commonwealth of Virginia, without regard to the
principles or rules governing conflicts of law.



7.
If any provision of this Third Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 
[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and agrees to be bound by this
Third Amendment as of the date first written above.
 
 
GENERAL PARTNER:
 
 
 
ARMADA HOFFLER PROPERTIES, INC.
 
 
 
 
By:
/s/ Michael P. O’Hara
 
Name:
Michael P. O’Hara
 
Title:
Chief Financial Officer, Treasurer and Secretary

--------------------------------------------------------------------------------

EXHIBIT A


DESIGNATION OF TERMS AND CONDITIONS OF
6.75% SERIES A CUMULATIVE REDEEMABLE PERPETUAL PREFERRED UNITS


1)          Designation and Number. A series of Partnership Units, designated as
the “6.75% Series A Cumulative Redeemable Perpetual Preferred Units,” hereby is
established. The number of Series A Preferred Units shall be 2,530,000.


2)          Defined Terms. Capitalized terms used in this Exhibit and not
otherwise defined shall have the meanings given to such terms in the Partnership
Agreement. The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Exhibit.


“Business Day” shall mean each day, other than a Saturday or a Sunday, which is
not a day on which banking institutions in New York, New York are authorized or
required by law, regulation or executive order to close.


“Charter” shall mean the charter of the General Partner, within the meaning of
Section 1-101(f) of the Maryland General Corporation Law.


“REIT Series A Preferred Shares” shall mean shares of 6.75% Series A Cumulative
Redeemable Preferred Stock, par value $0.01 per share, of the General Partner,
with such rights, priorities and preferences as shall be designated by the Board
of Directors in accordance with the Charter.

“Series A Articles Supplementary” shall mean the Articles Supplementary of the
General Partner designating the rights and preferences of the REIT Series A
Preferred Shares, as filed with the Maryland State Department of Assessments and
Taxation on June 17, 2019.


3)          Ranking. The Series A Preferred Units shall, with respect to
distribution rights and rights upon voluntary or involuntary
liquidation, winding-up or dissolution of the Partnership, rank (i) senior to
the Class A Units, Class B Units, Class C Units and LTIP Units and to all other
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series A Preferred Units (“Junior Units”); (ii) on parity
with any class or series of Partnership Units of the Company expressly
designated as ranking on parity with the Series A Preferred Units as to
distribution rights and rights upon liquidation, dissolution and winding up of
the Company (“Parity Units”); and (iii) junior to all Partnership Units the
terms of which provide that such Partnership Units shall rank senior to the
Series A Preferred Units. The Series A Preferred Units will also rank junior in
right of payment to the Partnership’s existing and future debt obligations.


4)          Maturity. The Series A Preferred Units shall have no stated maturity
and shall not be subject to sinking fund or mandatory redemption.


5)          Distributions.


(a)          Subject to the preferential rights of any class or series of
Partnership Units of the Partnership as to the payment of distributions, holders
of Series A Preferred Units will be entitled to receive, when, as and if
declared by the General Partner, out of funds legally available for the payment
of distributions, cumulative preferential cash distributions in an amount equal
to 6.75% per annum on the $25.00 liquidation preference per Series A Preferred
Unit (equivalent to the fixed annual amount of $1.6875 per Series A Preferred
Unit). Such distributions shall accrue and be cumulative from and including the
first date on which any Series A Preferred Units are issued (the “Original Issue
Date”) and shall be payable quarterly in arrears on each Distribution Payment
Date, commencing on October 15, 2019; provided, however, that if any
Distribution Payment Date is not a Business Day, then the distribution which
would otherwise have been payable on such Distribution Payment Date will be paid
on the immediately preceding Business Day, in each case with the same force and
effect as if paid on such Distribution Payment Date. The amount of any
distribution payable on the Series A Preferred Units for any partial Dividend
Period (as defined below) shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months. Distributions will be payable
to holders of record as they appear in the records of the Partnership at the
close of business on the applicable Distribution Record Date (as defined below).
Notwithstanding any provision to the contrary contained herein, each outstanding
Series A Preferred Unit shall be entitled to receive a distribution with respect
to any Distribution Record Date equal to the distribution paid with respect to
each other Series A Preferred Unit that is outstanding on such date.
“Distribution Record Date” shall mean the first day of each January, April, July
or October immediately preceding the applicable Distribution Payment Date or, if
such day is not a Business Day, on the immediately succeeding Business Day.
“Distribution Payment Date” shall mean the 15th day of each January, April, July
and October, commencing on October 15, 2019. “Distribution Period” shall mean
the respective periods commencing on and including the 15th day of January,
April, July and October of each year and ending on and including the day
preceding the first day of the next succeeding Distribution Period (other than
the initial Distribution Period, which shall commence on the Original Issue Date
and end on and include October 14, 2019, and other than the Distribution Period
during which any Series A Preferred Units shall be redeemed pursuant to Section
7 hereof, which shall end on and include the day preceding the redemption date
with respect to the Series A Preferred Units being redeemed).

--------------------------------------------------------------------------------

(b)          Notwithstanding the foregoing, distributions on the Series A
Preferred Units will accrue whether or not the terms and provisions set forth
in Section 5(c) below at any time prohibit the current payment of distributions,
whether or not the Partnership has earnings, whether or not there are funds
legally available for the payment of such distributions and whether or not such
distributions are authorized.


(c)          Except as provided in Section 5(d) below, no distributions shall be
declared and paid or declared and set apart for payment and no other
distribution of cash or other property may be declared and made, directly or
indirectly, on or with respect to any Parity Unit or Junior Unit as to
distributions (other than a distribution paid in Junior Units) for any period,
nor shall any Junior Units or Parity Units be redeemed, purchased or otherwise
acquired for any consideration (and no funds shall be paid or made available for
a sinking fund for the redemption of such Partnership Units) and no other
distribution of cash or other property may be made, directly or indirectly, on
or with respect thereto by the Partnership (except by conversion into or
exchange for Junior Units and except for the redemption of Partnership Units
corresponding to any REIT Shares to be purchased by the General Partner pursuant
to the Charter to the extent necessary to preserve the General Partner’s status
as a REIT, provided that such redemption shall be upon the same terms as the
corresponding stock purchase pursuant to the Charter), unless full cumulative
distributions on the Series A Preferred Units for all past periods shall have
been or contemporaneously are (i) declared and paid in cash or (ii) declared and
a sum sufficient for the payment thereof in cash is set apart for such payment.


(d)          When distributions are not paid in full (and a sum sufficient for
such full payment is not so set apart) upon the Series A Preferred Units and any
other Parity Units as to distributions, all distributions declared upon the
Series A Preferred Units and such other classes or series of Parity Preferred
Units as to the payment of distributions shall be declared pro rata so that the
amount of distributions declared per Series A Preferred Unit and each such other
class or series of Parity Units shall in all cases bear to each other the same
ratio that accrued distributions per Series A Preferred Unit and such other
class or series of Parity Units (which shall not include any accrual in respect
of unpaid distributions on such other class or series of Parity Units for prior
distribution periods if such other class or series of Parity Unit does not have
a cumulative distribution) bear to each other. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Series A Preferred Units which may be in arrears.


(e)          Holders of Series A Preferred Units shall not be entitled to any
distributions, whether payable in cash, other property or otherwise, in excess
of the full cumulative distributions described herein. Any distribution payment
made on the Series A Preferred Units shall first be credited against the
earliest accrued but unpaid distribution due with respect to such Series A
Preferred Units which remains payable. Accrued but unpaid distributions on the
Series A Preferred Units will accumulate as of the Series A Preferred Unit
Distribution Payment Date on which they first become payable.


6)          Liquidation Preference.


              (a)          Upon any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, before any distribution or payment
shall be made to holders of Junior Units, holders of Series A Preferred Units
shall be entitled to receive, out of the assets of the Partnership legally
available for distribution to its Limited Partners, after payment of or
provision for the debts and other liabilities of the Partnership and any Senior
Units, a liquidation preference of $25.00 per unit, plus an amount equal to any
accrued and unpaid distributions (whether or not authorized or declared) up to,
but excluding, the date of payment. In the event that, upon such voluntary or
involuntary liquidation, dissolution or winding up, the available assets of the
Partnership are insufficient to pay the full amount of the liquidating
distributions on all outstanding Series A Preferred Units and the corresponding
amounts payable on all Parity Units, then the holders of the Series A Preferred
Units and each such other Parity Units shall share ratably in any such
distribution of assets in proportion to the full liquidating distributions to
which they would otherwise be respectively entitled. After payment of the full
amount of the liquidating distributions to which they are entitled, the holders
of Series A Preferred Units will have no right or claim to any of the remaining
assets of the Partnership. The consolidation or merger of the Partnership with
or into any other partnership, trust or entity, or the voluntary sale, lease,
transfer or conveyance of all or substantially all of the property or business
of the Partnership, shall not be deemed to constitute a liquidation, dissolution
or winding up of the Partnership.

--------------------------------------------------------------------------------

                (b)          In determining whether a distribution (other than
upon voluntary or involuntary liquidation), by distribution, redemption or other
acquisition of Partnership Units or otherwise, is permitted under the Act,
amounts that would be needed, if the Partnership were to be dissolved at the
time of the distribution, to satisfy the preferential rights upon dissolution of
holders of Series A Preferred Units shall not be added to the Partnership’s
total liabilities.


7)          Redemption. If the General Partner elects to redeem any of the REIT
Series A Preferred Shares in accordance with the terms of the Series A Articles
Supplementary, the Partnership shall, on the date set for redemption of such
Series A Preferred Shares, redeem the number of Series A Preferred Units equal
to the number of REIT Series A Preferred Shares for which the General Partner
has given notice of redemption pursuant to Section 5 or Section 6, as
applicable, of the Third Article of the Series A Articles Supplementary, for
cash at a redemption price of $25.00 per Series A Preferred Unit, plus all
accrued and unpaid distributions (whether or not authorized or declared) thereon
up to but not including the date fixed for redemption, without interest, to the
extent the Partnership has funds legally available therefor.


8)          Voting Rights. Holders of Series A Preferred Units shall not have
any voting rights.


9)          Conversion. In the event of a conversion of REIT Series A Preferred
Shares into REIT Shares at the option of the holders of REIT Series A Preferred
Shares pursuant to the terms of the Series A Articles Supplementary, then, upon
conversion of such REIT Series A Preferred Shares, the General Partner shall
convert an equal whole number of Series A Preferred Units into Class A Units as
such REIT Series A Preferred Shares are converted into REIT Shares. In the event
of a conversion of REIT Series A Preferred Shares into REIT Shares, (a) to the
extent the General Partner is required to pay cash in lieu of fractional shares
of common stock pursuant to the Series A Articles Supplementary in connection
with such conversion, the Partnership shall distribute an equal amount of cash
to the General Partner; and (b) to the extent the General Partner receives cash
proceeds in addition to the REIT Series A Preferred Shares tendered for
conversion, the General Partner shall contribute such proceeds to the
Partnership.

--------------------------------------------------------------------------------